DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 02 March 2022 lists GB 2 394 764 A as Foreign Patent Document Cite No. 9. The application file includes foreign patent document GB 239,764 A. The discrepancy between the patent number on the IDS and the patent number on the foreign patent document on file results in Cite No. 9 being lined-through in the annotated copy of said IDS, which is attached to this Office action.
Claim Objections
Claim 7 is objected to because of the following informalities: In line 3, the recitation “where” should be “wherein”.  
Claim 12 is objected to because of the following informalities: In line 1, the recitation “cabinet” should be “appliance”. See [0027] of the specification. The appliance 10 comprises the cabinet 14 and the inner liner 18 coupled to the cabinet 14. The cabinet 14 does not comprise the inner liner 18. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-0651279 B1 (Yang).
With respect to claim 1: Yang discloses an appliance (refrigerator 1, 100), comprising: a cabinet (outer case 14); an inner liner (inner case 12) coupled to the cabinet; a mullion coupled to the inner liner and defining a retaining space (receiver part 18); and a support assembly selectively disposed within the retaining space, the support assembly comprising: a support surface (expansion tray 48) operably coupled to the cabinet, the support surface configured to transition between a stowed position (inside receiver part 18), a first deployed position (tray 40 extended from receiver part 18, with expansion tray 48 folded on top of fixed tray 47), and a second deployed position (expansion tray 48 unfolded; Figs. 6-7), wherein the support surface comprises a first side (side that contacts fixed tray 47 when folded) and a second side (side secured to hinges 46); a first retention feature (one of the two hinges 46) operably coupled to the support surface; a second retention feature (the second of the two hinges 46) operably coupled to the support surface at (definition of “at”: in, on, or near) an opposing end from the first retention feature (the hinges 46 are near opposing ends of tray 48, and near meets “at” as claimed), wherein the second retention feature is coupled to an end of the support surface (the end of tray 48 to which hinges 46 are secured), and wherein the second retention feature is configured to rotate about an axis relative the cabinet (hinges 46 rotate relative to outer case 14 about hinge 42); and a bracket (at least rod 44 and fixed tray 47) coupled to the support surface (via hinges 46), wherein the bracket is disposed along a length of the support surface (Fig. 7 shows tray 47 along a length of tray 48), wherein the bracket includes a first flange (top of fixed tray 47) and a second flange (side of tray 47 secured to hinges 46), wherein the bracket enables rotation of the support surface in a first direction that corresponds with the first deployed position (rotating tray 48 to be folded on top of fixed tray 48) and a second direction that corresponds with the second deployed position (rotating tray 48 to the position of Figs. 6-7), wherein the first side of the support surface contacts the first flange when the support surface is in the first deployed position (tray 48 rests on top of tray 47 when folded), and wherein the second side of the support surface (side of expansion tray 48 secured to hinges 46) contacts the second flange (side of fixed tray 47 secured to hinges 46) when the support surface is in the second deployed position (Figs. 6-7).
With respect to claim 2: Tray 40 positioned inside the receiver part 18 meets the claim as written. 
With respect to claim 3: The hinge 42 makes the tray 48 rotatably coupled to the mullion as claimed. 
With respect to claim 4: One of the two hinges 46 is relied upon as the claimed “second retention feature”. 
With respect to claim 5: At least rod 44 and fixed tray 47 are relied upon for the claimed “bracket”. Tray 47 is fixed to the hinges 46 along the length of tray 48 in Yang Figs. 6-7. 
With respect to claim 6: Items placed on tray 48 necessarily result in some force on rod 44 and/or tray 47, because those are the components connecting tray 48 to the refrigerator. This meets the claim as written. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-0651279 B1 (Yang).
These rejections are different from the § 102 rejections above in terms of what structures of Yang are relied upon for the claimed “second side” of the “support surface” and the “second flange” of the “bracket”. 
With respect to claim 1: Yang discloses an appliance (refrigerator 1, 100), comprising: a cabinet (outer case 14); an inner liner (inner case 12) coupled to the cabinet; a mullion coupled to the inner liner and defining a retaining space (receiver part 18); and a support assembly selectively disposed within the retaining space, the support assembly comprising: a support surface (expansion tray 48) operably coupled to the cabinet, the support surface configured to transition between a stowed position (inside receiver part 18), a first deployed position (tray 40 extended from receiver part 18, with expansion tray 48 folded on top of fixed tray 47), and a second deployed position (expansion tray 48 unfolded; Figs. 6-7), wherein the support surface comprises a first side (side that contacts fixed tray 47 when folded) and a second side (side that faces downward when tray 48 is unfolded); a first retention feature (one of the two hinges 46) operably coupled to the support surface; a second retention feature (the second of the two hinges 46) operably coupled to the support surface at (definition of “at”: in, on, or near) an opposing end from the first retention feature (the hinges 46 are near opposing ends of tray 48, and near meets “at” as claimed), wherein the second retention feature is coupled to an end of the support surface (the end of tray 48 to which hinges 46 are secured), and wherein the second retention feature is configured to rotate about an axis relative the cabinet (hinges 46 rotate relative to outer case 14 about hinge 42); and a bracket (rod 44 and fixed tray 47) coupled to the support surface (via hinges 46), wherein the bracket is disposed along a length of the support surface (Fig. 7 shows tray 47 along a length of tray 48), wherein the bracket includes a first flange (top of fixed tray 47) and a second flange (rod 44), wherein the bracket enables rotation of the support surface in a first direction that corresponds with the first deployed position (rotating tray 48 to be folded on top of fixed tray 48) and a second direction that corresponds with the second deployed position (rotating tray 48 to the position of Figs. 6-7), wherein the first side of the support surface contacts the first flange when the support surface is in the first deployed position (tray 48 rests on top of tray 47 when folded).
The side of rotating tray 48 that faces downward when unfolded is relied upon for the claimed “second side of the support surface”, and rod 44 is relied upon for the claimed “second flange”. Yang does not specifically state that the rotating tray 48 rests on top of the rod 44 when unfolded. Ergo, this interpretation of Yang does not meet the claim recitation “and wherein the second side of the support surface contacts the second flange when the support surface is in the second deployed position”.
See the end of the second page to the third page of the translation of Yang. The rod 44, hinge 42, and fixed tray 47 are integrally formed. The tray 40 is formed so as not to be folded in the direction of gravity when items are placed on the trays 47, 48. The trays 47, 48 are prevented from pivoting on the hinges 46 below the horizontal position shown in Yang Figs. 6-7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the rod 44 to extend under the tray 48 and support the bottom of tray 48 when unfolded, to thereby preclude tray 48 from pivoting below the horizontal position as desired by Yang. 
The tray 48 unfolding to the position of Yang Figs. 6-7 and being supported on the rod 44 meets “and wherein the second side of the support surface contacts the second flange when the support surface is in the second deployed position” as claimed. 
With respect to claim 2: Tray 40 positioned inside the receiver part 18 meets the claim as written. 
With respect to claim 3: The hinge 42 makes the tray 48 rotatably coupled to the mullion as claimed. 
With respect to claim 4: One of the two hinges 46 is relied upon as the claimed “second retention feature”. 
With respect to claim 5: At least rod 44 and fixed tray 47 are relied upon for the claimed “bracket”. Tray 47 is fixed to the hinges 46 along the length of tray 48 in Yang Figs. 6-7. 
With respect to claim 6: Items placed on tray 48 necessarily result in some force on rod 44 and/or tray 47, because those are the components connecting tray 48 to the refrigerator. This meets the claim as written. 

Claim(s) 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2012-0061520 A (Lee) in view of US 2,966,388 (Kimball) and US 8,016,374 B2 (Kropf).
With respect to claim 7: Lee discloses an appliance (“refrigerator”), comprising: a support surface (see the annotated image below) configured to selectively transition between a stowed position (fully retracted within refusal part 300), a deployed position (fully extended from refusal part 300, Figs. 2-3), and an intermediate position (partially extended from refusal part 300), where the intermediate position is between the stowed position and the deployed position; a retaining space (refusal part 300) defined by an inner liner of the appliance (walls forming holding space 101), wherein the retaining space receives the support surface; a bracket (see the annotated image below) coupled to the support surface, wherein the bracket is disposed along a length of the support surface, and wherein the bracket is configured to distribute a load along the length of the support surface when the support surface is in the intermediate position and the deployed position (see below).

    PNG
    media_image1.png
    246
    398
    media_image1.png
    Greyscale

With respect to the claim limitation “and wherein the bracket is configured to distribute a load along the length of the support surface when the support surface is in the intermediate position and the deployed position”, Lee page 4 and Fig. 3 disclose two guides 324 for the shelf 400 that each “correspond to the lock device (401)”. The bracket identified in the annotated image above is configured to distribute a load as claimed by virtue of being physically joined to the guides 324. 
Further, see Lee Fig. 2. It is obvious for the top of shelf 400 and/or the top of lock devices 401 to abut the top of part 300, for stability and/or to prevent cooled air from leaking out of the opening part 310. Such abutment meets “and wherein the bracket is configured to distribute a load along the length of the support surface when the support surface is in the intermediate position and the deployed position” as claimed. 
Lee does not disclose the claimed “coupling feature” that engages at least one of two claimed “retention features”.
Kropf discloses a push-actuated locking unit 14 that is adjustable and requires only minimal user input to release. The adjustability is desirable to set the closed position of the drawer, to fine-tune the position of the drawer relative to the cabinet when closed. Kropf teaches that having left and right locking elements connected by a rod 16 enables a user to press anywhere along the front of the drawer (left to right edge) to release the latch. This is an advantage over prior art devices, which may not release if a user presses on certain parts of the drawer front. The support 11 and pin 13 engaged by the locking elements may be mounted on the drawer slide (Figs. 1-12) or directly on the drawer (Figs. 13-16). Kropf discloses using the device on a drawer, door flap, or other similar device. 
Kimball shows it is known in the refrigerator art to have a push-operated latch like Kropf’s in a refrigerator, for motion of a shelf. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to attach Kropf’s supports 11 and pins 13 at the back of Lee’s shelf 400, and to mount Kropf’s locking unit 14 at the rear of Lee’s part 300, in order to have the shelf 400 secured in the closed position and ejectable by pressing on the front thereof. 
One would be motivated to make such a modification to enable opening of the shelf 400 by merely pressing on the front thereof. 
As modified, Kropf’s supports 11 are mounted to the back of Lee’s shelf 400 at or on the lock devices 401. The lock devices 401, supports 11, and/or pins 13 is/are the claimed “retention features”. The locking unit 14, as mounted in Lee’s part 300, is the claimed “coupling feature”. 
With respect to claim 8: Lee discloses the guides 324 for the shelf 400, which do not meet the claimed “plurality of rotatable features”.
Kimball discloses guide means for a refrigerator shelf that fully extend the shelf after being released by the push-latch, rather than only ejecting the shelf a small amount with the push-latch. Rollers 16 and 23 engage on inclined portions 19 and 22 of tracks such that gravity causes the shelf to fully extend. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Kimball’s guide means on Lee’s shelf 400, instead of the guides 324, so that the shelf 400 opens to the fully-extended position when released by the touch-latch. 
Kimball’s rollers 23 are positioned on the sides of the shelf. In the combination, the rollers 23 are on the sides of Lee’s shelf 400. The rollers 23 on Lee’s shelf 400 are the claimed “plurality of rotatable features”. 
With respect to claim 9: Kimball’s rollers 23 are positioned “near the rear end” of the side rail 8 of the shelf. In the combination, it is obvious for rollers 23 to be positioned in front of and adjacent to Lee’s lock devices 401. This meets “proximate to the first retention feature and the second retention feature” as claimed. 
With respect to claim 10: Lee’s shelf 400  meets the claimed “shelf”, and handle 402 defines “a grasping aperture” as claimed. 
With respect to claim 11: In the combination, Kimball’s tracks 14 are mounted inside Lee’s part 300 and meet the claimed “guide rails”. 
Allowable Subject Matter
Claims 12-20 would be allowed if the objection to claim 12 made in this Office action is overcome.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637